                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                         :
TYLER JOHNSON, et al.,
Individually and on behalf of         :
similarly situated employees

       v.                                :    Civil Action No. DKC 18-3276

                                         :
HELION TECHNOLOGIES, INC.
                                         :

                              MEMORANDUM OPINION

       Presently pending and ready for resolution in this employment

collective action is the joint motion for approval of acceptance

of offer of judgment and entry of judgment filed by Defendant

Helion Technologies, Inc., and Plaintiff Matt Willis.                  (ECF No.

34).    The issues have been briefed, and the court now rules, no

hearing being deemed necessary.              Local Rule 105.6.    Because the

proposed offer and acceptance of judgment represent a fair and

reasonable resolution of a bona fide FLSA dispute, the motion will

be granted.

I.     Background

       Plaintiffs,    Tyler    Johnson       and   William   Toomey,   filed   a

complaint on behalf of themselves and those that are similarly

situated on October 23, 2018.       (ECF No. 1).        The complaint alleges

that Defendant “improperly classified them as exempt employees

and/or failed to pay them overtime wages in violation of the” Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the Maryland
Wage and Hour Law (“MWHL”), Md.Code Ann., Lab. & Empl. § 3–401, et

seq., and the Maryland Wage Payment and Collection Law (“MWPCL”),

Md. Code, LE § 3-501 et seq.     (ECF No. 34-1, at 2; ECF No. 1).

Plaintiff, Matt Willis, filed a notice of consent to become a

party-plaintiff on October 24, 2018.   (ECF No. 3).

     “On December 14, 2018, Helion’s counsel sent to Mr. Willis’

counsel an Offer of Judgment to be presented to Mr. Willis[.]”

(ECF No. 34-1, at 2).   The offer proposed “to allow judgment to be

entered against Defendant, and in favor of Plaintiff Willis, in

the total amount of $5,700.00, exclusive of attorneys[’] fees and

costs[.]”1   (ECF No. 34-2, at 4).     “On December 27, 2018, Mr.

Willis, through his counsel, informed Helion’s counsel that he had

decided to accept the Offer.”   (ECF No. 34-1, at 2).   “Thereafter,

the Parties . . . determined that $6,112.00 is an appropriate

amount of attorneys’ fees and costs to allocate to work performed

for Mr. Willis[] in this matter by his counsel.”      (Id.).   “Based

on that determination,” (ECF No. 34-1, at 2) Plaintiff Willis

accepted the Rule 68 offer on February 5, 2019, (ECF No. 34-3).




     1 The judgment offer and acceptance refer to $5,700.00. The
parties indicate, however, that this sum is the total of “$2,850.00
of wages and $2850[.00] of liquidated damages.” (ECF No. 34-1, at
2).
                                 2
II.   Analysis

      Judge Hazel outlined the proper interplay between the FLSA

and Rule 68 in Banegas v. Gen. Lawn Serv. Corp., No. 13-cv-3728-

GJH, 2014 WL 12740666, at *1 (D.Md. July 17, 2014):

           Federal   Rule   of  Civil   Procedure   68(a)
           instructs the court to enter judgment after
           receiving an accepted offer of judgment.
           However, the [FLSA] . . . does not permit
           settlement or compromise except with (1)
           supervision by the Secretary of Labor or (2)
           a judicial finding that the settlement
           reflects “a reasonable compromise of disputed
           issues” rather than “a mere waiver of
           statutory   rights   brought   about   by   an
           employer’s overreaching.” Lynn’s Food Stores,
           Inc. v. U.S., 679 F.2d 1350, 1354 (11th Cir.
           1982); see also Lopez v. NTI, LLC, 748
           F.Supp.2d 471 (D.Md. 2010) (explaining that
           courts    assess    FLSA    settlements    for
           reasonableness).     Accordingly, the FLSA
           modifies Rule 68(a) such that in claims filed
           under the FLSA, the court will enter judgment
           when presented with an offer and acceptance
           only after the court is satisfied that the
           settlement is a reasonable compromise.

Accord Umana v. JMD Restaurants, Inc., No. 18-cv-290-PX, 2018 WL

4829178, at *1 (D.Md. Oct. 4, 2018); Acevedo v. Phoenix Pres. Grp.,

Inc., No. 13-cv-3726-PJM, 2015 WL 6004150, at *2 (D.Md. Oct. 8,

2015); Reyes v. Clime, No. 14-cv-1908-PWG, 2015 WL 3644639, at *4

(D.Md. June 8, 2015).

      Although the United States Court of Appeals for the Fourth

Circuit has not directly addressed the factors to be considered in

                                 3
deciding whether to approve such settlements, district courts in

this circuit typically employ the considerations set forth by the

United States Court of Appeals for the Eleventh Circuit in Lynn’s

Food Stores.     See, e.g., Duprey v. Scotts Co. LLC, 30 F.Supp.3d

404, 407-08 (D.Md. 2014); Lopez, 748 F.Supp.2d at 478.               An FLSA

settlement generally should be approved if it reflects “a fair and

reasonable resolution of a bona fide dispute over FLSA provisions.”

Lynn’s Food Stores, 679 F.2d at 1355.         Thus, as a first step, the

bona fides of the parties’ dispute must be examined to determine

if there are FLSA issues that are “actually in dispute.”              Id. at

1354. Then, as a second step, the terms of the proposed settlement

agreement must be assessed for fairness and reasonableness, which

requires weighing a number of factors, including:

           (1) the extent of discovery that has taken
           place; (2) the stage of the proceedings,
           including the complexity, expense and likely
           duration of the litigation; (3) the absence of
           fraud or collusion in the settlement; (4) the
           experience of counsel who have represented the
           plaintiffs; (5) the opinions of counsel . . .
           ; and (6) the probability of plaintiffs’
           success on the merits and the amount of the
           settlement in relation to the potential
           recovery.

Hackett v. ADF Rest. Investments, 259 F.Supp.3d 360, 365 (D.Md.

2016)   (quoting Saman v. LBDP, Inc., No. 12-cv-1083-DKC, 2013 WL

2949047,   at   *3   (D.Md.   June   13,   2013));   see   also   Duprey,   30
                                      4
F.Supp.3d at 408, 409.     Finally, where a proposed settlement of

FLSA claims includes a provision regarding attorneys’ fees, the

reasonableness of the award must also “be independently assessed,

regardless of whether there is any suggestion that a ‘conflict of

interest taints the amount the wronged employee recovers under a

settlement agreement.’”    Lane v. Ko–Me, LLC, No. 10-cv-2261-DKC,

2011 WL 3880427, at *3 (Aug. 31, 2011) (citation omitted).

     A.   Bona Fide Dispute

     “In deciding whether a bona fide dispute exists as to a

defendant’s liability under the FLSA, courts examine the pleadings

in the case, along with the representations and recitals in the

proposed [ ] agreement.”   Duprey, 30 F.Supp.3d at 408. Here, there

is a bonda fide dispute.      Plaintiff Willis “filed a notice of

consent, alleging that Helion owed him overtime compensation.”

(ECF Nos. 34-1, at 4; 3).     Helion alleges that it “reviewed its

internal records and determined that [it] . . . did not owe Mr.

Willis overtime compensation and that, even assuming it owed Mr.

Willis any overtime compensation, the amount owed was less than




                                 5
$1,000.00.”     (ECF No. 34-1, at 4).2       Thus, a bona fide dispute

exists.

     B.   Fairness & Reasonableness

     Upon review of the parties’ submissions and after considering

the relevant factors, the offer of judgment appears to be a fair

and reasonable compromise of the parties’ bona fide dispute.

Plaintiff Willis does not specifically allege how much overtime

compensation he is owed.      Defendant indicates, however, without

contradiction    by   Plaintiff,   that    the   offer   of   judgment   is

exceedingly generous.    Defendant alleges that “even if it owed Mr.

Willis overtime compensation, the maximum number of hours for which

it could possibly owe him such compensation is fewer than five (5)

and that the maximum amount of overtime compensation that it could

possibly owe Mr. Willis, given his rate of pay, was well under

$1,000.00.”   (ECF No. 34-1, at 4).       As the parties agree, “[i]n an

effort to resolve Mr. Willis’ claims against it expeditiously,

Helion, in the Judgment Offer, offered to have judgment entered

against it for $5,700.00 (exclusive of attorneys’ fees and costs)

— an amount that exceeds, by a factor of approximately 4 or 5, the

amount that it could possibly owe Mr. Willis.” (Id.). The parties



     2 Plaintiff Willis does not allege how many hours of overtime
worked, or the amount of overtime compensation owed.
                                 6
also note, that “[b]y avoiding a formal discovery period, monies

and   resources        that   may   otherwise     have    been    consumed   by   the

litigation are available for resolution of Mr. Willis’ claims[.]”

(Id.).     Further, “there is no evidence of fraud or collusion on

the   part   of   either      party”      and   counsel   “have    had   sufficient

opportunity       to     review     the     pleadings,     gather     information,

negotiate, and advise their clients of the risks associated with

continuing litigation.” (ECF No. 34-1, at 5). Thus, the $5,700.00

offer of judgment appears to be a fair and reasonable compromise

of the parties’ bona fide dispute.

      C.     Attorneys’ Fees and Costs

      Finally, attorneys’ fees and costs must also be assessed for

reasonableness.

             In assessing the reasonableness of the fee,
             courts typically refer to the principles of
             the traditional lodestar method as a guide,
             even when the attorneys fees are based on a
             contingency fee.     An attorneys fee award
             negotiated pursuant to a contingent-fee
             arrangement can be approved if a court finds
             that (1) the fees were negotiated separately
             from the damages, so that they do not infringe
             on the employee’s statutory award, and (2)
             they are reasonable under the lodestar
             approach.

Hackett, 259 F.Supp.3d at 367 (internal citations omitted).                       The

starting point in the lodestar calculation is multiplying the


                                            7
number of hours reasonably expended by a reasonable hourly rate.

Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir.

2009).   “An hourly rate is reasonable if it is ‘in line with those

prevailing in the community for similar services by lawyers of

reasonably     comparable        skill,       experience,   and    reputation.’”

Duprey, 30 F.Supp.3d at 412 (quoting Blum v. Stenson, 465 U.S.

886, 890 n.11 (1984)).           This court has established presumptively

reasonable rates in Appendix B to its Local Rules.

      The parties propose that “$6,112.00 is an appropriate amount

of attorneys’ fees and costs to allocate to work performed for Mr.

Willis[] in this matter by his counsel.”                 (ECF No. 34-1, at 5).

The parties support this calculation by noting that “[a]t the time

the   Offer   was    made,   a    total   of    112.88   hours    were   spent   by

Plaintiffs’ counsel in preparing the case, for a fee total of

$24,447.50.”        (Id.).   Counsels’ hourly rates are not provided;

however, these figures calculate to an hourly rate of $216.58.

Even at the minimum compensation rate of $150 set forth in Appendix

B, however, Counsel’s fee total would be $16,932.00.                     Although

counsel do not specifically provide their hourly rates, skill,

experience, or reputation, the parties agree that “counsel . . .

are experienced in this type of matter[,]” signifying that they

may warrant a compensation rate over the minimum $150.                   Further,
                                          8
as one judge in this district noted, Plaintiff’s counsel, Benjamin

L.   Davis,    III,   has   “handled       ‘numerous’   prior   wage-related

lawsuits[.]”     Chado v. Nat’l Auto Inspections. LLC, No. 17-cv-

2945-ADC, 2018 WL 3420018, at *8 (D.Md. July 13, 2018).

     Thus, even without assessing counsels’ precise experience and

hourly rate, it is clear that the total attorneys’ fees in the

amount of $6,112.00 are reasonable and below the customary fee in

Maryland for the legal work involved.

III. Conclusion

     For the foregoing reasons, the joint motion for approval of

acceptance of offer of judgment and entry of judgment will be

granted.   A separate order will follow.


                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                       9
